NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


FRANKIE AGUILAR, JR.,                        )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D14-640
                                             )
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 2, 2015.

Appeal from the Circuit Court for
Hillsborough County; Chet A. Tharpe,
Judge.

Howard L. Dimmig, II, Public Defender,
and Dan Hallenberg, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Frankie Aguilar, Jr. appeals his conviction and sentence following a jury

trial. We affirm his conviction and sentence without comment. However, Mr. Aguilar's

judgment of conviction incorrectly states that Mr. Aguilar entered a guilty plea. We,
therefore, remand for the trial court to enter a corrected judgment of conviction reflecting

that Mr. Aguilar was found guilty after a jury trial.

              Affirmed; remanded.



SILBERMAN, SLEET, and LUCAS, JJ., Concur.




                                              -2-